MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Jun 23 2017, 8:44 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
                                                         Curtis T. Hill, Jr.
Ellen M. O’Connor
                                                         Attorney General of Indiana
Marion County Public Defender Agency
Indianapolis, Indiana
                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Justin Holman,                                           June 23, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1701-CR-84
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina
Appellee-Plaintiff                                       Klineman, Judge
                                                         Trial Court Cause No.
                                                         49G17-1611-CM-44831



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1701-CR-84 | June 23, 2017            Page 1 of 8
[1]   Justin Holman appeals his conviction for domestic battery and battery resulting

      in bodily injury as class A misdemeanors. Holman raises one issue which we

      revise and restate as whether the evidence is sufficient to sustain his

      convictions. We affirm.


                                      Facts and Procedural History

[2]   On November 17, 2016, Holman lived with Brandi James in a duplex unit she

      leased in Indianapolis. Holman was on house arrest and GPS monitoring.

      When James returned home that day, the door was locked and, because she

      had left her keys inside, she went to the next door neighbor. Through a

      window, James observed that Holman and another woman were interacting

      with each other. James knocked on the door and when the door opened began

      yelling at Holman. James told Holman that she needed him to let her in the

      house because she had left her keys inside, and he let her in the house. James

      then walked to a friend’s house which was about five houses down, stayed there

      about ten or fifteen minutes, and then walked back home. As she returned, she

      saw Holman and the other woman kissing in front of the neighbor’s house.

      James and Holman began to argue, Holman entered the house and sat on the

      couch, and James could tell by Holman’s eyes and odor that he was

      intoxicated. Holman grabbed the food James had bought, she said not to eat

      her food and tried to take it, and he flipped the food and it went everywhere in

      the room. James told Holman that he needed to leave, suggested that the other

      woman help him move his stuff to her house, placed his clothes and shoes on

      the grass outside, and called the police. The police responded to the scene and

      Court of Appeals of Indiana | Memorandum Decision 49A04-1701-CR-84 | June 23, 2017   Page 2 of 8
      separated Holman and James, and at some point James went to the next street

      to call her mother. James had Holman’s phone with her, an officer told her to

      give the phone back to Holman, and she took the battery out and gave the

      phone back. The police told Holman to call his house arrest officer the next

      morning to have his address moved, told him they did not want to have another

      call, and then left.


[3]   After the officers left, Holman took his clothes back inside. He came outside

      and argued with James near a basketball court across the street from the duplex.

      Holman placed his arm around James’s neck, choked her, and pulled her to the

      ground. He pulled James’s shirt down, obtained her cell phone, removed the

      battery from the phone, and placed it in his phone. Holman walked into the

      house, James followed him and threw his things back outside, he began to

      throw her things outside, and she tried to prevent him from doing so. When

      Holman “went out the last time, [James] slammed the door and tried to lock it

      while he tried to come in,” and Holman “bust[ed] through [the] door.”

      Transcript Volume 2 at 23. Holman grabbed James around her neck with his

      arm and choked her, making it difficult for her to breathe. Holman called

      James a “b-” and said “I’m not tryin’ . . . to hurt you,” and she replied “[y]ou

      are hurting me.” Id. at 24. James ran down the street and knocked on the door

      of another neighbor, Frederick Foster. Foster opened the door and observed

      that James was crying and out of breath, and James said that “somebody was

      after her.” Id. at 6. The police arrived and photographed James’s injuries.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1701-CR-84 | June 23, 2017   Page 3 of 8
[4]   On November 18, 2016, the State charged Holman with: Count I, domestic

      battery as a class A misdemeanor; and Count II, battery resulting in bodily

      injury as a class A misdemeanor. The court held a bench trial at which it heard

      the testimony of James, Holman, and Foster. The court also admitted into

      evidence photographs of James and GPS records from Marion County

      Community Corrections showing Holman’s locations between 9:00 p.m. and

      11:59 p.m. on November 17, 2016. Foster testified that he heard a knock on his

      door and opened it to see James “shaken up, cryin’ . . . out of breath.” Id. at 7.

      He testified that James was looking out the window and said “[t]here he go”

      and that “[h]e was actually walking past, like he was looking for her . . . .” Id.

      James also testified that, when she was at Foster’s house, she saw Holman

      “[w]alking down the sidewalk towards where I was coming down from our

      street.” Id. at 33. James further indicated that there was a prior incident

      between her and Holman, that she had made a statement to the police regarding

      that incident, and then she later recanted under oath. When asked why she

      recanted, James answered “[b]ecause [Holman] had asked me to and I was still

      in love with him. And so, and, I didn’t want to see him locked up.” Id. at 42.

      Holman testified that at the time of the altercation he was on house arrest, that

      it was “close to 9:30 p.m. or 10:00 p.m.,” that he could not “even get ahold of

      the house arrest dude,” and that he said “[i]n the morning I can call him. And

      then I can get my address changed and we can be done.” Id. at 46. When

      asked “so your GPS allows you to go to the neighbor’s house and it doesn’t go

      off,” Holman testified “[w]ell yeah because it’s all like within the same – for

      one (1), it’s a double, and cutting the grass means I’m like halfway in front of
      Court of Appeals of Indiana | Memorandum Decision 49A04-1701-CR-84 | June 23, 2017   Page 4 of 8
      their house anyway.” Id. at 56. Holman’s defense counsel argued that James

      testified Holman was around Foster’s house “but his GPS coordinates clearly

      show that he was at his house all night,” “[t]here’s one dot that’s off from his

      house, uh, one [sic] the East side of the street,” and “I believe Ms. James

      testified that that’s when they were arguing on the basketball court across the

      street, but he was there at the house all night long.” Id. at 60. The court stated

      that it found James’s account to be credible and that the State met its burden

      beyond a reasonable doubt. It found Holman guilty as to Counts I and II and

      sentenced him to 365 days suspended to probation on each count to be served

      concurrently.


                                                   Discussion

[5]   The issue is whether the evidence is sufficient to sustain Holman’s

      convictions. When reviewing the sufficiency of the evidence to support a

      conviction, we must consider only the probative evidence and reasonable

      inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). We do not assess witness credibility or reweigh the evidence. Id. We

      consider conflicting evidence most favorably to the trial court’s ruling. Id. We

      affirm the conviction unless “no reasonable fact-finder could find the elements

      of the crime proven beyond a reasonable doubt.” Id. (quoting Jenkins v. State,

      726 N.E.2d 268, 270 (Ind. 2000)). It is not necessary that the evidence

      overcome every reasonable hypothesis of innocence. Id. at 147. The evidence

      is sufficient if an inference may reasonably be drawn from it to support the

      verdict. Id.
      Court of Appeals of Indiana | Memorandum Decision 49A04-1701-CR-84 | June 23, 2017   Page 5 of 8
[6]   Ind. Code § 35-42-2-1.3 provides that “a person who knowingly or intentionally

      . . . touches a family or household member in a rude, insolent, or angry manner

      . . . commits domestic battery, a Class A misdemeanor.” The State alleged

      under Count I that Holman “did knowingly touch Brandi James, a family or

      household member, in a rude, insolent or angry manner by striking and/or

      grabbing Brandi James.” Appellant’s Appendix Volume II at 16. Ind. Code §

      35-42-2-1 provides that “a person who knowingly or intentionally: . . . touches

      another person in a rude, insolent, or angry manner . . . commits battery, a

      Class B misdemeanor,” and that the offense is a class A misdemeanor if it

      results in bodily injury to any other person. The State alleged under Count II

      that Holman “did knowingly touch Brandi James in a rude, insolent, or angry

      manner by striking and/or grabbing Brandi James resulting in bodily injury,

      that is: pain and/or abrasions.” Appellant’s Appendix Volume II at 16. “A

      person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is

      aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b).


[7]   Holman contends that the testimony of James was not credible. He argues that

      James recanted a previous accusation of battery against him under oath, that at

      that time she did not want him to be locked up, and that this time he was

      breaking her financially and kissing another woman. He further asserts that,

      while James claimed he followed her towards Foster’s house, Foster did not

      identify him at trial and her claim is belied by GPS tracking. The State notes

      that James testified that Holman grabbed her by the neck with his arm and

      choked her, causing pain, that the entirety of Holman’s argument is a request to


      Court of Appeals of Indiana | Memorandum Decision 49A04-1701-CR-84 | June 23, 2017   Page 6 of 8
      reweigh the evidence and reassess James’s credibility, and that the trier of fact

      found James to be a credible witness.


[8]   The record reveals that Holman and James engaged in an extended verbal

      argument after James observed Holman interacting with and later kissing

      another woman. James testified that Holman confronted her outside near the

      basketball court across the street from the duplex she leased, placed his arm

      around her neck, choked her, and pulled her to the ground. She also testified

      that subsequently, when she was inside the duplex and attempted to lock the

      door, Holman pushed through it, grabbed her around the neck, and choked her.

      James and the other witnesses were thoroughly cross-examined, and the court

      noted that it found James’s account to be credible. While the GPS records map

      admitted into evidence does not show location markers for Holman as far south

      as the location of Foster’s house, the map shows a location marker across the

      street from the duplex leased by James and at numerous locations on the

      duplex’s property. Further, the trial court was in a position to assess the

      credibility of the witnesses and their testimony and to consider the impact of the

      testimony regarding the observations of Holman near Foster’s house and the

      fact that James had previously alleged and later under oath recanted similar

      accusations against Holman.


[9]   Based upon the record, we conclude that evidence of probative value was

      presented from which the court as the trier of fact could find beyond a

      reasonable doubt that Holman committed the offenses of domestic battery and

      battery resulting in bodily injury as class A misdemeanors.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1701-CR-84 | June 23, 2017   Page 7 of 8
                                                   Conclusion

[10]   For the foregoing reasons, we affirm Holman’s convictions.


[11]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1701-CR-84 | June 23, 2017   Page 8 of 8